Bullard, J.,

delivered the opinion of the court.
The appellant claims a reversal of the judgment rendered in this case, on the ground that the plaintiff failed to prove an amicable demand, and that judgment should have been given against him for costs. The evidence, indeed the only evidence in the cause, shows, that one Kirkland was employed by> the plaintiff’s attorney, verbally, to make a demand of the defendant, and that he went out and presented (jle aCcount, to the defendant, but did not tell him it was his only business. The witness says he knows the defendant considered it as a demand. This is a question of fact. Whether the presenting of the account, was at the time considered by the defendant as a demand, may depend on . . , r > , various circumstances. JLhe account was certainly presented f°r some purpose. Of these matters, the courts of the first instance can better judge than we, from their knowledge of J , . . T . . ° , the characters and habits ■ of witnesses, in this case, the court considered the amicable demand sufficiently proved, we-see no good reason why its judgment should be , 0 J ° disturbed.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.